 


110 HRES 637 EH: Providing for consideration of the conference report to accompany the bill (H.R. 2669) to provide for reconciliation pursuant to section 601 of the concurrent resolution on the budget for fiscal year 2008.
U.S. House of Representatives
2007-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 637 
In the House of Representatives, U. S.,

September 7, 2007
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 2669) to provide for reconciliation pursuant to section 601 of the concurrent resolution on the budget for fiscal year 2008. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 2669) to provide for reconciliation pursuant to section 601 of the concurrent resolution on the budget for fiscal year 2008. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. 
 
Lorraine C. Miller,Clerk.
